Case 19-20087-CMB          Doc 233    Filed 03/04/20 Entered 03/04/20 12:49:19            Desc Main
                                     Document     Page 1 of 3



                    IN THE UNITED STATES BANKRUPTCY COURT
                   FOR THE WESTERN DISTRICT OF PENNSYLVANIA


 IN RE:                                           ) Case No. 19-20087-CMB
                                                  )
  INFORMATION TECHNOLOGY                          ) Chapter 11
  PROCUREMENT SOURCING, LLC,                      )
                                                  ) Document No. _______
                 Debtor.                          )
                                                  )
                                                  )
 ____________________________________
 INFORMATION TECHNOLOGY                           )   Related to Doc. No.
 PROCUREMENT SOURCING, LLC,                       )
                                                  )
                 Movant,                          )   Hearing Date & Time:
                                                  )   April 14, 2020 at 1:30 p.m.
  v.                                              )
                                                  )   Responses Due:
  NO RESPONDENTS,                                 )   March 23, 2020
                                                  )
                 Respondents.                     )

                    REPORT AND APPLICATION FOR FINAL DECREE

        AND NOW, comes Information Technology Procurement Sourcing, LLC (the “Debtor”),

 by and through its undersigned counsel, and hereby files the within Report and Application for

 Final Decree, and in support thereof submit the following:

        1.      On January 7, 2019 (the “Petition Date”), the Debtor caused the filing of a voluntary

 petition for relief under chapter 11 of title 11 of the United States Code (the “Bankruptcy Code”).

        2.      The Debtor has continued in the management and operation of their affairs and in

 the management and operation of their property as debtors-in-possession pursuant to §§ 1107(a)

 and 1108 of the Bankruptcy Code. No trustee, examiner, or committee of creditors has been

 appointed in this case.



                                                      1
Case 19-20087-CMB         Doc 233     Filed 03/04/20 Entered 03/04/20 12:49:19             Desc Main
                                     Document     Page 2 of 3



        3.      On October 17, 2019 and November 8, 2019, this Court held hearings to consider

 confirmation of the Debtor’s Plan Of Liquidation Dated August 30, 2019 Containing Adequate

 Information In Accordance With 11 U.S.C. §1125(f)(1) And Rules 3016(b) and 3017.1 Of The

 Federal Rules Of Bankruptcy Procedure (the “Plan”).

        4.      On November 12, 2019, the Court entered an Order confirming the Plan (the “Plan

 Confirmation Order”).

        5.      Section 350(a) of the Bankruptcy Code provides in relevant part: “After an estate

 is fully administered . . . the court shall close the case.” 11 U.S.C. § 350(a).

        6.      Bankruptcy Rule 3022 provides: “After an estate is fully administered in a chapter

 11 reorganization case, the court, on its own motion or on motion of a party in interest, shall

 enter a final decree closing the case.” Fed. R. Bankr. P. 3022.

        7.      As the Plan Confirmation Order is final, all administrative claims that were due

 have been paid (i.e., professional fees and United States Trustee quarterly fees), and payments to

 other creditors under the Plan have commenced (i.e., payments due to holders of priority tax

 claim and general unsecured claims), the Debtor believes that its estate is fully administered as

 contemplated by section 350(a) of the Bankruptcy Code and Rule 3022 of the Federal Rules of

 Bankruptcy Procedure.

        8.      All of the required payments to the Office of the United States Trustee made to

 date have been made on a timely basis, and it is anticipated that the fee due and owing for the

 quarter ending March 31, 2020 will also be timely made. There are no outstanding charges to

 the Bankruptcy Clerk as indicated in the Certificate of Costs at Docket No. 216.

        9.      There are currently no open matters before this Court involving the Debtor.



                                                       2
Case 19-20087-CMB         Doc 233     Filed 03/04/20 Entered 03/04/20 12:49:19              Desc Main
                                     Document     Page 3 of 3



        10.     The Debtor believes that it is appropriate to close its Bankruptcy case at this time

 and for the Court to retain jurisdiction as contemplated in Article 10.1 of the Plan.

        11.     A Report for Bankruptcy Judges in cases to be closed is attached as Exhibit “A.”

        WHEREFORE, the Debtors respectfully request that this Court enter an Order granting

 a final decree in this case, with the reservation of jurisdiction noted above, and such other relief

 as the Court deems just and proper.




                                                STONECIPHER LAW FIRM

 Dated: March 4, 2020                           /s/ Jeanne S. Lofgren
                                                George T. Snyder, Esq.
                                                P.A. I.D. 53525
                                                Jeanne S. Lofgren, Esq.
                                                PA I.D. 89078
                                                125 First Avenue
                                                Pittsburgh, PA 15222
                                                (412) 391-8510 phone

                                                Attorneys for Debtor-in-Possession




                                                       3
